DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graves, U.S. Patent 8,708,026.
Regarding Claim 1, Graves teaches:
“a first rail (see 14) and a second rail (see 16) slidably arranged relative to the first rail; and a belt (see 32), connecting between the first rail and the second rail, wherein the relative position between the first rail and the second rail is adjusted by changing the length of the belt goes through the rails (see figs. 2 and 5)”
Regarding Claim 2, Graves teaches:
“the second rail is arranged inside the first rail (see figs. 1-2)”
Regarding Claim 3, Graves teaches:
“each of the first rail and the second rail is provided with a rotating wheel at the opposite ends, the belt wraps around the two rotating wheels (see 18, 26, 28, 30)”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graves ‘026.
Regarding Claim 4, Graves teaches:
“the second rail…the belt fixed inside the second rail…and the relative position between the first rail and the second could be adjusted by pulling the belt (see Col 5, Lns 5-16 and Col 9, Lns 36-55)”
Regarding Claim 4, Graves is silent with regard to:
“the second rail is provided with an opening on the surface” and “the second rail could be adjusted by pulling the belt at the opening”
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art
to provide Graves with an opening as claimed because Graves clearly teaches the use of a user-operated pull cord which would require an opening for a user to access the pull cord which is disposed mostly within the interior of the rails and an opening would be required to permit access to the cords for these functions and providing an opening is well within the ordinary skill of one in the art.

Allowable Subject Matter
Claims 6-13 are allowed.
Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SULLIVAN whose telephone number is (571)270-5218. The examiner can normally be reached IFP, Typically M-Th, 8:00-6:00, regular Fr availability.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/M.J.S/Examiner, Art Unit 3677